Per Curiam.
The case was tried by the court and a jury, and the court directed a verdict for $448 in favor of the plaintiff.
This action was by the plaintiff real estate agents, to recover commissions under an agreement with defendant appointing them exclusive selling agents for one month until the contract would be terminated by thirty days’ written notice, and it was therein agreed to pay them “a commission of * * * irrespective of by whom such sale ■* * * may be made or effected during such time.”
The evidence was that the plaintiff produced a buyer to whom defendant refused to sell, because the property had already been sold through another agent.
It was shown that this latter sale was in negotiation at the time the agreement between the plaintiff and the defendant was executed, and the defense was that the executed *935agreement was to become effective only if the existing negotiation failed to result in a sale of the property. The trial court excluded testimony tending to fasten this condition upon the agreement, and this ruling presents the substantial basis of the defendant’s appeal.
In Freeman v. Van Wagener, 90 N. J. L. 358, an attempt to make a similar agreement applicable only if the property was sold to a certain buyer, and this court held such an attempt to be within the parol evidence rule. Here, the contention is that the agreement was to become applicable only if a certain sale in negotiation would not be consummated. We think the same rule of exclusion is equally applicable, and that the trial court was correct in so holding.
The judgment will be aifirmed.